Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 1 of 17




                              United States District Court
                                        for the
                              Southern District of Florida

  United States of America and           )
  others, ex rel. Amber Watt,            )
  Plaintiffs,                            )
                                         )   Civil Action No. 19-61084-Civ-Scola
  v.                                     )
                                         )
  VirtuOx, Inc., Defendant.              )

                        Order Granting Motion to Dismiss
          The Plaintiff in this qui tam action, Relator Amber Watt, complains
  Defendant VirtuOx, a Medicare-approved independent diagnostic testing
  facility, fraudulently billed federal and state payors, including Medicare, for
  various services and goods related to at-home oxygen testing. (Am. Compl.
  (“Compl.”), ECF No. 41.) Watt describes four general schemes from which her
  False Claims Act allegations arise: (1) VirtuOx misidentified San Francisco,
  California, as its location, in its billing claims, rather than its Coral Springs,
  Florida, location; (2) VirtuOx billed for unnecessary or redundant “spot check”
  oximetry testing, in conjunction with overnight oximetry testing; (3) VirtuOx
  unlawfully promoted an off-label, non-Food and Drug Administration approved
  use of a device; and (4) VirtuOx used kickbacks to induce durable medical
  equipment companies to refer data-interpretation work to VirtuOx. (Id. ¶¶ 3–8.)
  Watt’s first count arises under the federal False Claims Act while her other
  twenty-nine counts arise under various state versions of the FCA. After the
  United States declined to intervene (ECF No. 49), the Court unsealed the initial
  complaint (ECF No. 50) and, thereafter, the individual plaintiff states declined
  to intervene as well (ECF No. 51). VirtuOx’s motion to dismiss followed. (Def.’s
  Mot. to Dismiss, ECF No. 53.) In its motion, VirtuOx argues, among other
  things, that the complaint fails to state a claim upon which relief may be
  granted, under Federal Rule of Civil Procedure 12(b)(6), and fails to comply
  with the heightened pleading requirements for alleging fraud, under Rule 9(b).
  Watt has responded (Pl.’s Resp., ECF No. 74) and VirtuOx has timely replied
  (Def.’s Reply, ECF No. 76.) After careful consideration, the Court grants
  VirtuOx’s motion to dismiss with prejudice (ECF No. 53).
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 2 of 17




      1. Background and Facts 1
         VirtuOx operates facilities that analyze patients’ oxygen levels, based on
  data collected from oximetry devices shipped to them at their homes,
  throughout the United States. (Compl. ¶¶ 19, 95, 97–98, 150.) The patients are
  prescribed at-home, self-administered testing so that a physician can
  determine whether they need certain oxygen-related therapies to treat various
  respiratory ailments. (Id. ¶¶ 94, 150.) The data from the devices is typically
  collected by another type of service provider—a durable medical equipment
  company—and then transmitted to an independent diagnostic testing facility,
  like VirtuOx. (Id. ¶ 97.) The testing facility—here, VirtuOx—then analyzes the
  data and provides a report to the ordering physician. (Id. ¶ 98.) VirtuOx, as one
  of these testing facilities, thereafter bills government payors, including
  Medicare, for the various analyses and testing procedures. (Id. ¶ 99.)

      A. Reimbursements Vary by Location
         Watt says the amount Medicare pays for these services varies “based on
  where the [testing facility] services are located.” (Id. ¶ 100.) For example, the
  amount Medicare pays for these services is significantly higher for San
  Francisco, California than it is for Florida—sometimes almost double. (Id. ¶¶
  100–102.) Watt maintains that the “location of the [testing facility] services
  [VirtuOx] provides is Coral Springs, Florida,” but that VirtuOx represents to its
  various governmental payors “that the location of services for reimbursement
  purposes is [its] San Francisco location.” (Id. ¶¶ 104, 114.)
         VirtuOx’s corporate office and principal place of business is in Coral
  Springs. (Id. ¶ 104.) Further, patient calls, patient healthcare inquiries, and
  insurance billing activities are all handled in Coral Springs. (Id. ¶ 105.) Finally,
  all order forms for VirtuOx’s services are faxed to its Florida office. (Id. ¶ 113.)
  In contrast, VirtuOx leases a “small space” in San Francisco, where “virtually
  no [testing] services are being performed” and where the “entire staff consists of
  a receptionist and office manager.” (Id. ¶¶ 108–09.) A San Francisco telephone
  number that Medicare provides to its beneficiaries, to contact VirtuOx, yielded
  only a busy signal when called. (Id. ¶ 111.) Indeed, the only VirtuOx number
  that gets answered is the number for VirtuOx’s Florida office. (Id. ¶ 112.)
         Based on her review of just a couple years’ worth of data, regarding a
  handful of billing codes, Watt calculates that VirtuOx has received millions of
  dollars in additional reimbursements, just based on that limited data set, by

  1The Court accepts Watt’s factual allegations as true for the purposes of evaluating the
  Defendant’s motions to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,
  1369 (11th Cir. 1997).
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 3 of 17




  identifying its service location as in San Francisco rather than in Florida. (Id.
  ¶¶ 115–20.)

     B. Spot Checks
         Physicians can determine a patient’s oxygen level using different tests.
  (Id. ¶¶ 123–24.) One test can monitor and record a patient’s blood-oxygen
  saturation levels, along with heart rate, throughout the night. (Id. ¶ 123.)
  Another test a physician can order is a “spot check.” (Id. ¶ 124.) This test
  involves placing a pulse oximeter on a patient’s finger to check oxygen and
  heart-rate levels at a moment in time. (Id.) Watt says that “[t]here is no reason
  to perform a spot check at the same time as an overnight study” because “[t]he
  overnight study would encompass what would be learned from a spot check.”
  (Id. ¶ 125.)
         VirtuOx provides physicians with forms to prescribe these tests. (Id. ¶
  126.) Watt describes the forms as being printed in such a way that “the
  physician is misled into prescribing both” tests. (Id.) VirtuOx prefilled the
  “Diagnostic Orders” section of the prescription form with the following
  language: “Awake Oximetry CPT 94760 [the code for the spot-check test] &
  Overnight Oximetry CPT 94762 [the code for the overnight testing]:
  Immediately and repeat in 30/60/90 other: _____ to validate oxygen settings.”
  (Id. ¶ 127.) According to Watt, this forces a physician to order both tests, rather
  than choosing one or the other. (Id. ¶ 128.)
         Once a physician checks the box for the tests, VirtuOx can provide both
  the overnight service, along with the spot check and then bill the government
  payors for both. (Id. ¶ 129.) The amount Medicare paid VirtuOx for spot-check
  tests, in 2016 alone, was over $65,000. (Id. ¶ 117.)

     C. Capnograph At-Home Use
         VirtuOx offers a device to durable medical equipment companies it calls
  the “VPOD CapOx,” a capnograph that tests oximetry and carbon dioxide levels
  overnight. (Id. ¶¶ 134–35, 140.) VirtuOx provides a video online, showing
  patients how to use the device at home. (Id. ¶ 136.) At the conclusion of the
  overnight testing, the durable medical equipment company sends the data
  collected to VirtuOx for interpretation, the results of which determine whether
  a patient qualifies for home-oxygen or -ventilation therapy—both costly and
  risky therapies. (Id. ¶¶ 141, 143.) VirtuOx can then submit a claim, for
  Medicare or Medicaid patients, to a government payor for having analyzed the
  data. (Id. ¶ 142.) If one of the therapies is indicated, the equipment company
  can then charge Medicare over $1,000 a month, for example, for the ventilation
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 4 of 17




  therapy—therapy that, once prescribed, is often required for the rest of a
  patient’s life. (Id. ¶¶ 145–46.)
         The Department of Health & Human Services indicates the device
  VirtuOx offers “is adaptable to adult and pediatric usage in a hospital
  environment” and “is intended to be used only under regular supervision of
  clinical personnel.” (Id., Ex. 25, ECF No. 41, 147.) Watt complains VirtuOx,
  without FDA approval, has promoted the device for at-home use without
  clinical supervision. (Id. ¶¶ 136, 38.) Not only have governmental payors
  reimbursed VirtuOx for analyzing the data measured by this device, but they
  have also, in turn, paid the equipment companies for administering any
  resulting therapies that may thereafter be prescribed based on VirtuOx’s
  analyses. (Id. ¶¶ 142, 145.)

     D. Oximeters Given to Durable Medical Equipment Companies
          When a doctor prescribes an overnight pulse oximetry study for a
  patient, the doctor generally transmits the prescription to a durable medical
  equipment company which then, in turn, provides the patient with the
  equipment necessary for the study. (Id. ¶¶ 150–52.) The equipment—the pulse
  oximeter—is oftentimes owned by the equipment company. (Id. ¶ 153.) After
  the patient uses the device, overnight, the patient returns it to the equipment
  company which then downloads the data. (Id. ¶¶ 154–155.) The equipment
  company can’t itself interpret the data but, instead, sends it to a testing
  facility, like VirtuOx, for analysis. (Id. ¶¶ 155–56, 158.) The equipment
  company doesn’t get reimbursed for its part of this service, including the use of
  the device. (Id. ¶ 159.) Rather, the equipment company only generates revenue
  for providing overnight-oxygen-therapy services and supplies to the patient,
  once, or if, the testing facility determines such therapies are actually indicated.
  (Id. ¶¶ 160–61.)
          VirtuOx provides various durable medical equipment companies with free
  pulse oximeters, offsetting a large upfront cost the equipment companies would
  otherwise have to pay for themselves. (Id. ¶ 162.) Watt says VirtuOx provides
  the devices to the equipment companies in exchange for the companies’ then
  choosing VirtuOx to perform their data interpretation. (Id. ¶ 163.)

     E. Watt’s Knowledge of the Alleged Schemes
        Watt owns her own independent diagnostic testing facility. (Id. ¶ 165.)
  She has researched data available on Data.CMS.gov for 2016 which indicated
  VirtuOx was not identifying its service location as Florida. (Id. ¶¶ 166–69.) She
  says she was able to confirm that VirtuOx was using San Francisco as its
  “Location of Service” when a family friend was prescribed an overnight oxygen
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 5 of 17




  study by her doctor. (Id. ¶¶ 170.) That doctor used VirtuOx’s pre-printed
  prescription form, which Watt says forced the doctor to order both the spot-
  check test as well as the overnight study. (Id. ¶ 171.) A Medicare representative
  also told Watt directly that VirtuOx listed the place of service as San Francisco.
  (Id. ¶ 174.)
         Watt says, based on her work in the industry and her research, she
  knows VirtuOx is (1) simultaneously billing for both the spot-check test and
  the overnight sleep study; and (2) billing Medicare for the use of a device not
  approved by the FDA. (Id. ¶ 181.) She has also been told directly by
  representatives from durable medical equipment companies that VirtuOx is
  offering and providing these companies with free pulse oximeters in exchange
  for the companies’ using VirtuOx’s diagnostic services. (Id. ¶ 182.) Further,
  employees from a company that manufactures pulse oximeters told Watt that
  certain durable medical equipment companies have declined buying their
  devices because they are able to get them from VirtuOx for $1. (Id. ¶ 185.)
  Ordinarily the devices sell for about $30. (Id.)

     2. Legal Standards
         When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Under Federal Rule of Civil
  Procedure 8, a pleading need only contain “a short and plain statement of the
  claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The
  plaintiff must nevertheless articulate “enough facts to state a claim to relief
  that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
  (2007). “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Ashcroft v. Iqbal, 56 U.S. 662, 678 (2009).
  “Threadbare recitals of the elements of a cause of action, supported by mere
  conclusory statements, do not suffice.” Id. Thus, a pleading that offers mere
  “labels and conclusions” or “a formulaic recitation of the elements of a cause of
  action” will not survive dismissal. Id. In applying the Supreme Court’s
  directives in Twombly and Iqbal, the Eleventh Circuit has provided the
  following guidance to the district courts:
        In considering a motion to dismiss, a court should 1) eliminate any
        allegations in the complaint that are merely legal conclusions; and
        2) where there are well-pleaded factual allegations, assume their
        veracity and then determine whether they plausibly give rise to an
        entitlement to relief. Further, courts may infer from the factual
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 6 of 17




        allegations in the complaint obvious alternative explanation[s],
        which suggest lawful conduct rather than the unlawful conduct
        the plaintiff would ask the court to infer.
  Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. App’x 136, 138 (11th
  Cir. 2011) (citations omitted).
         “In an action under the False Claims Act, Rule 8’s pleading standard is
  supplemented but not supplanted by Federal Rule of Civil Procedure 9(b).”
  Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1051 (11th Cir. 2015). Under
  Rule 9(b), “a party must state with particularity the circumstances constituting
  fraud or mistake,” although “conditions of a person’s mind,” such as malice,
  intent, and knowledge, may be alleged generally. Fed. R. Civ. P. 9(b). “The
  ‘particularity’ requirement serves an important purpose in fraud actions by
  alerting defendants to the precise misconduct with which they are charged and
  protecting defendants against spurious charges of immoral and fraudulent
  behavior.” W. Coast Roofing & Waterproofing, Inc. v. Johns Manville, Inc., 287 F.
  App’x 81, 86 (11th Cir. 2008) (citations omitted). “When a plaintiff does not
  specifically plead the minimum elements of their allegation, it enables them to
  learn the complaint’s bare essentials through discovery and may needlessly
  harm a defendant’s goodwill and reputation by bringing a suit that is, at best,
  missing some of its core underpinnings, and, at worst, [grounded on] baseless
  allegations used to extract settlements.” U.S. ex rel. Clausen v. Lab. Corp. of
  Am., Inc., 290 F.3d 1301, 1313 n.24 (11th Cir. 2002). Thus, the Rule’s
  “particularity” requirement is not satisfied by “conclusory allegations that
  certain statements were fraudulent; it requires that a complaint plead facts
  giving rise to an inference of fraud.” W. Coast Roofing & Waterproofing, 287 F.
  App’x at 86. “To satisfy this heightened-pleading standard in a False Claims
  Act action, the relator has to allege facts as to time, place, and substance of the
  defendant’s alleged fraud, particularly, the details of the defendants’ allegedly
  fraudulent acts, when they occurred, and who engaged in them.” Urquilla-Diaz,
  780 F.3d at 1051 (cleaned up).

     3. Discussion
        To recap, Watt alleges VirtuOx conducted four unlawful schemes which
  resulted in its submitting, or causing to be submitted, false claims to
  government payors for reimbursement. She contends VirtuOx (1) misidentified
  where VirtuOx’s services are located; (2) billed for unnecessary services; (3)
  marketed a device for a use that is not FDA approved; and (4) used kickbacks
  to induce durable medical equipment companies to refer data-interpretation
  work to VirtuOx. (Compl. ¶¶ 3–8.)
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 7 of 17




         Generally, “[a] claim is considered false under the False Claims Act if it is
  either factually or legally false.” United States v. Space Coast Med. Associates,
  L.L.P., 94 F. Supp. 3d 1250, 1259 (M.D. Fla. 2015). “A claim is factually false
  when the claimant misrepresents what goods or services that it provided to the
  Government and a claim is legally false when the claimant knowingly falsely
  certifies that it has complied with a statute or regulation the compliance with
  which is a condition for Government payment.” Id. The Court agrees with
  VirtuOx that Watt has failed to state a claim under the FCA based on any of
  the four alleged schemes.

     A. Watt fails to allege a False Claims Act claim based on VirtuOx’s
        identifying San Francisco, rather than Florida, as the location of the
        services it provides.
         VirtuOx makes three basic arguments in urging the Court to dismiss
  Watt’s claims based on VirtuOx’s identification of San Francisco as its location
  of service. (Def.’s Mot. at 9–14.) First, VirtuOx contends Watt fails to plead
  falsity with respect to claims VirtuOx submitted from its California office. In
  support, VirtuOx points to Watt’s failure to identify any statute, regulation, or
  rule that would render VirtuOx’s identification of San Francisco as false; the
  Supreme Court’s prohibition of liability premised on sub-regulatory guidance;
  and internal governmental guidance that advises its attorneys not to rely on
  guidance documents to lodge enforcement actions. Second, VirtuOx maintains
  Watt fails to plead VirtuOx’s knowledge that identifying its location of service as
  San Francisco was false. And, third, VirtuOx argues that Watt fails to plead
  that its identification of its California office as its billing location was material
  to the various governments’ reimbursement decisions.
         In response, Watt says she does not need to identify any statute,
  regulation, rule, or sub-regulatory guidance that VirtuOx violated because
  VirtuOx’s misidentification of the “location where its services were rendered” is
  factually false. (Pl.’s Resp. at 6 –11.) Watt also maintains that the Supreme
  Court case that VirtuOx relies on, Azar v. Allina Health Services, is inapplicable
  to this case. 139 S. Ct. 1804 (2019). In further support of her argument that
  VirtuOx’s identifying San Francisco as the location of service is false, Watt
  points to (1) a summary report prepared for a patient in Kansas on which
  VirtuOx’s Coral Springs address is printed; and (2) VirtuOx’s failure to have a
  working telephone number at its San Francisco office. Watt maintains she has
  sufficiently alleged scienter by showing that VirtuOx explicitly misidentified
  San Francisco as the location of service. This misidentification, she continues,
  is material because the government payors reimbursed VirtuOx for a higher
  rate than they would have had VirtuOx listed its service location as being in
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 8 of 17




  Florida. Lastly, Watt avers that she has also sufficiently alleged a False Claims
  Act violation under a false certification theory. After careful review, the Court
  agrees with VirtuOx that Watt’s claims based on VirtuOx’s alleged
  misidentification of its location of services should be dismissed because Watt
  has failed to properly allege either factual or legal falsity.

     (1) The complaint fails to allege factual falsity with respect to
         VirtuOx’s identifying San Francisco as its location of service.
         Watt maintains VirtuOx’s representations are factually false because
  VirtuOx “is claiming its [independent diagnostic testing facility] services are
  being provided in San Francisco, CA, when they are actually being performed
  in Coral Springs, FL.” (Pl.’s Resp. at 7.) Watt additionally argues that VirtuOx’s
  claims are factually false because its San Francisco location “does not even
  qualify as an [independent diagnostic testing facility] pursuant to the Medicare
  requirements.” (Pl.’s Resp. at 8.) But, as both parties agree, “[a] factually false
  claim occurs, for example, when a supplier submits a claim that misidentifies
  the goods supplied or requests reimbursement for goods that it never
  provided.” United States ex rel Phalp v. Lincare Holdings, Inc., 116 F. Supp. 3d
  1326, 1344 (S.D. Fla. 2015) (Williams, J.), aff’d as modified sub nom. United
  States ex rel. Phalp v. Lincare Holdings, Inc., 857 F.3d 1148 (11th Cir. 2017). In
  other words, factual falsity is shown when a “supplier falsely bills the
  government for something not received.” Id.
         Here, though, Watt fails to allege that either VirtuOx dispensed goods or
  services different than that for which it sought reimbursement or that VirtuOx
  sought reimbursement for goods or services that were not provided at all.
  Misidentifying the location where its services were provided or failing to qualify
  its San Francisco location under Medicare requirements does not amount to a
  factually false identification of the provision of the actual goods or services
  themselves—regardless of whether this misidentification or noncompliance
  resulted in a heightened rate of reimbursement. Instead, determining whether
  or not VirtuOx’s representation of its “location of service” is false depends on
  how that term is defined and whether VirtuOx complied with the Medicare
  requirements Watt identified. Contrary to Watt’s position otherwise, this does
  not amount to a claim that is a “fairly straightforward” application of the False
  Claims Act (Pl.’s Resp. at 6); instead, it leads the Court to inquire whether
  VirtuOx’s claims were legally, as opposed to factually, false. See United States
  ex rel. Schimelpfenig v. Dr. Reddy’s Labs. Ltd., CV 11-4607, 2017 WL 1133956,
  at *4 (E.D. Pa. Mar. 27, 2017) (noting that plaintiffs “cannot circumvent the
  requirements for proving legal falsity under the FCA by repurposing their
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 9 of 17




  claims as ones for factual falsity” where the plaintiffs only alleged the
  defendants’ failure to comply with various statutory requirements).

     (2) The complaint fails to allege legal falsity with respect to VirtuOx’s
         identifying San Francisco as its location of service.
          The Court turns next, then, to Watt’s alternative argument, that
  VirtuOx’s claims are also legally false. “Where a claimant falsely certifies that it
  has complied with a federal statute or regulation, compliance with which is a
  condition of Government payment, the payee’s claim is legally false and
  actionable under the FCA.” Id. Such false certification can be either express or
  implied. Id. Express certification involves a provider’s explicitly certifying
  compliance with applicable law and regulations as part of the claims-
  submission process. U.S. ex rel. Keeler v. Eisai, Inc., 568 F. App’x 783, 798
  (11th Cir. 2014). Implied certification, on the other hand, implicates a
  provider’s submitting claims for payment when they knowingly violated a law,
  rule, or regulation which was a condition for receiving payment from the
  Government. U.S. ex rel. Wilkins v. United Health Group, Inc., 659 F.3d 295, 313
  (3d Cir. 2011). Watt never specifies which theory she believes supports her
  claim but it is clear she has not alleged a claim for express false certification—
  her complaint does not set forth any allegation that VirtuOx certified
  compliance with any rules as part of its actual claims-submission process.
  Rather, Watt’s theory of legal falsity appears to be based on implied false
  certification.
          In support of her theory of false certification, Watt points to, first,
  VirtuOx’s agreement, upon enrolling in Medicare as a participant, that it would
  abide by Medicare’s rules. (Pl.’s Resp. at 10.) She further points out that,
  within that agreement, VirtuOx also acknowledged it understood that payment
  of its claims was conditioned upon the claim and the underlying transaction’s
  complying with such rules. (Id.) Watt then says that VirtuOx “falsely certif[ied]
  that its San Francisco, CA location meets the Medicare [independent diagnostic
  testing facility] requirements.” (Id.) Her position that the San Francisco location
  fails to meet Medicare’s enrollment standards is based, in turn, on her
  allegations that that site does not have a working phone number, as required
  by Medicare. (Pl.’s Resp. at 9; Compl. ¶¶ 110–12.) She maintains that these
  “fraudulent representations”—that the San Francisco location met the
  enrollment requirements, when it did not—“were material to Medicare’s
  decision to pay the claims” because Medicare would not have enrolled
  VirtuOx’s San Francisco location, to begin with, had it known VirtuOx did not
  meet the Medicare requirements for an independent diagnostic testing facility.
  (Id. at 11.) And if Medicare hadn’t enrolled VirtuOx in the first place, it would
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 10 of 17




  never have reimbursed VirtuOx at the higher San Francisco rate. (Id.) The
  Court finds Watt’s argument misses the mark.
          One problem with Watt’s analysis is that she fails to identify any factual
  allegations supporting her claim that VirtuOx’s San Francisco location’s lack of
  a working phone and therefore, its failure to meet Medicare’s requirements of a
  qualified independent diagnostic testing facility, was a condition of payment.
  Her conclusory and unsubstantiated insistence that VirtuOx’s compliance with
  this requirement was “material to Medicare’s decision to pay the claims” is not
  enough. (Pl.’s Resp. at 11.) By way of example, Watt fails to allege facts showing
  that VirtuOx “knows that the Government consistently refuses to pay claims in
  the mine run of cases based on noncompliance with the particular statutory,
  regulatory, or contractual requirement” at issue here. Universal Health
  Services, Inc. v. United States, 136 S. Ct. 1989, 2003 (2016). Instead, she
  simply maintains that “Medicare would have obviously not reimbursed
  Defendant at the San Francisco higher reimbursement rate” if it had known
  VirtuOx’s “services were not being rendered [there].” (Pl.’s Resp. 7.) But “[t]he
  False Claims Act is not an all-purpose antifraud statute or a vehicle for
  punishing garden-variety breaches of contract or regulatory violations.”
  Universal Health Services, 136 S. Ct. at 2003 (cleaned up); see also Phalp, 857
  F.3d at 1154 (“[T]he fact that there may have been a violation of the laws
  governing Medicare is not enough, standing alone, to sustain a cause of action
  under the False Claims Act.”) (cleaned up). And so, even if the Court finds Watt
  has sufficiently alleged that VirtuOx’s failure to have a working telephone
  number for its San Francisco location is a violation of Medicare’s enrollment
  requirements, her remaining factual allegations fall short of establishing that
  that failure was material to the Government’s decision to pay VirtuOx’s claims.
          Further, Watt’s general complaints about VirtuOx’s identification of its
  San Francisco office as its location of service as being a false claim also fail.
  She repeatedly maintains that VirtuOx falsely represents to the Government
  that its location is San Francisco rather than its “actual location in Florida.”
  (Pl.’s Resp. at 7.) Without more, though, this fails to identify any statute,
  regulation, rule, standard, or even guideline, that VirtuOx has actually violated
  by identifying its location of service as San Francisco. 2 To succeed in

  2 The parties devote much of their briefing to the applicability of the United States Supreme

  Court’s decision in Azar, 139 S. Ct. 1804. Because Watt concedes her complaint “does not rely
  on sub-regulatory guidance to support [her] claim that a provider cannot submit a claim to
  Medicare for a service it did not provide, or submit a claim falsely stating that a service took
  place in a location where it did not actually take place,” the Court finds that decision
  immaterial here. Accordingly, the Court declines to evaluate whether it is applicable or not.
  Additionally, although Watt does not substantively discuss it, she appends Medicare guidance,
  captioned “Transmittal: 166” and dated July 22, 2005, to her complaint. (Ex. 2, ECF No. 41,
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 11 of 17




  establishing implied legal falsity, Watt must, at a minimum, identify a specific
  “statutory, regulatory, or contractual requirement” that VirtuOx failed to
  comply with. Universal Health Services, 136 S. Ct. at 1999. Without that, her
  argument is circular: VirtuOx’s claims are false, she reasons, because the
  claims fail to comply with Medicare requirements; and the claims do not
  comply with Medicare requirements, she maintains, because they are false.
         Certainly, it appears, reading the allegations in the light most favorable
  to Watt, VirtuOx purposely and knowingly identified San Francisco, rather
  than Coral Springs, Florida, as the location of its services to take advantage of
  the increase in allowable reimbursements between to the two locales. In doing
  so, VirtuOx appears to have exploited a loophole that has resulted in
  considerably higher payments from government payors. But allegations of
  dubious business practices alone, however, do not implicate a legally false
  claim. Without more, the Court finds Watt has failed to state a claim based on
  VirtuOx’s identifying San Francisco as its location of service.

     B. VirtuOx’s billing for “spot checks” does not result in false claims or
        otherwise amount to improper conduct.
         The second scheme Watt alleges has to do with what she refers to as
  “spot checks.” This service measures a patient’s oxygen and heart-rate levels at
  a moment in time. (Compl. ¶ 5.) In her complaint, Watt says “there is no reason
  to perform a spot check at the same time as an overnight study” because “[t]he
  overnight study would encompass what would be learned from a spot check.”
  (Id. ¶¶ 6, 125.) But, she alleges, VirtuOx prints prescription forms in such a
  way that doctors are misled into ordering both tests. (Id. ¶¶ 6, 125, 171.) Once
  prescribed, Watt says, VirtuOx can then provide both the overnight service as
  well as the “spot check,” billing the government for both. (Id. ¶ 129.) Watt says
  that, in 2016 alone, VirtuOx billed Medicare $67,570.20 for these “spot checks”
  and that the “spot checks” were always billed concurrently with the overnight
  testing service. (Id. ¶¶ 131–32, 180.) Watt also alleges, without elaboration,
  that VirtuOx “submitted claims for ‘spot check’ services it did not perform.” (Id.
  ¶ 189.)
         Watt maintains she has alleged both factual as well as legal falsity with
  respect to VirtuOx’s “spot check” claims. (Pl.’s Resp. at 11–15.) To support her
  factual-falsity argument, she says she has sufficiently alleged facts that would

  78–83.) One sentence of this document is arguably related to Watt’s location-of-service claim:
  “The carrier jurisdiction for the overnight pulse oximetry test is the location of the [independent
  diagnostic testing facility] to which the test results are transmitted.” (Ex. 2 at 80.) Because
  Watt does not contend this language renders VirtuOx’s location-of-service designation a false
  claim, the Court declines to consider it here.
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 12 of 17




  establish that VirtuOx billed for but did not actually perform the “spot check”
  service. (Id. at 11–13.) At the same time, to support her legal falsity claim, Watt
  insists providing a “spot check” measurement, concurrently with overnight
  testing, is not permitted by Medicare guidance. (Id. at 13–15.) VirtuOx, in
  urging dismissal of Watt’s “spot check” claim, argues Watt has failed to allege
  facts supporting either factual or legal falsity. (Def.’s Mot. at 14–15; Def.’s Reply
  at 6–7.) After careful review, the Court agrees with VirtuOx.

     (1) The complaint fails to allege factual falsity with respect to
         VirtuOx’s billing for “spot checks.”
          Watt’s factual falsity argument hinges on her contention that VirtuOx
  never performed the “spot check” tests it billed Medicare for. (Pl.’s Resp. at 11.)
  But there is a notable paucity of allegations relating to this lack of performance
  in her complaint. Indeed, in her complaint, Watt mentions this lack of service
  only once: “Defendant . . . submitted claims for ‘spot check’ services it did not
  perform to Federal and State payors.” (Compl. ¶ 189.) This bare allegation, that
  VirtuOx failed to ever perform the “spot check” tests it billed for, fails to
  articulate “enough facts to state a claim to relief that is plausible on its face,”
  Twombly, 550 U.S. at 570, never mind comply with the particularity
  requirements of Federal Rule of Civil Procedure 9(b). At bottom, Watt’s bald
  contention that VirtuOx did not perform services for which it billed amounts to
  nothing more than “an unadorned, the-defendant-unlawfully-harmed-me
  accusation.” Iqbal, 556 U.S. at 678 (cleaned up).
          Watt’s reliance, in her response, on a “Pulse Oximetry – Summary
  Report,” attached to her complaint as Exhibit 29, does not save her claim. (Pl.’s
  Resp. at 12 (citing Compl., Ex. 29, ECF No. 41, 158–59.) This report simply
  shows the results of one patient’s overnight pulse-oximetry test. It does not
  reveal any information that would allow the Court to surmise that VirtuOx did
  not, in addition, perform a “spot check” test as well. Nor does Watt’s reliance
  on the “Overnight Oximetry Order Form” help. (Ex. 29, ECF No. 41, 157.) First,
  it is largely illegible. Second, Watt’s assertions about that form, even if true, fail
  to allow the Court to infer VirtuOx never performed a “spot check” test for this
  patient. For example, Watt says “there is nothing checked [on the form] to
  indicate that the physician ordered a spot check” and “[t]here is no language
  regarding a spot check test.” (Pl.’s Resp. at 12.) According to Watt, though, one
  portion of this form reads as follows: “Diagnostic Orders: Awake Oximetry CPT
  94760 & Overnight Oximetry CPT 94762: immediately and repeat in
  30/60/90/other ______ to validate oxygen settings.” (Id. (emphasis and blank
  in original).) And so, even if what Watt says is true, she fails to explain what
  needed to be “checked” in order to show that the doctor did or didn’t order the
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 13 of 17




  test. In sum, Watt has failed to allege factual falsity as it relates to the
  VirtuOx’s billing for “spot checks.”

     (2) The complaint also fails to allege legal falsity with respect to
         VirtuOx’s billing for “spot checks.”
          Alternatively, Watt maintains that VirtuOx’s billing for both “spot checks”
  and overnight pulse oximetry services did not comply with Medicare
  requirements. Again, though, the allegations in her complaint do not support
  her position.
          In her complaint, Watt alleges that “[t]here is no reason to perform a spot
  check at the same time as an overnight study” because “[t]he overnight study
  would encompass what would be learned from a spot check.” (Compl. ¶¶ 6,
  125.) In her opposition brief, to support her position that this alleged
  redundancy is contrary to Medicare guidance, she points to Exhibit 3 of her
  complaint which is captioned, “Local Coverage Determination (LCD) for
  Noninvasive Ear or Pulse Oximetry for Oxygen Saturation (L29236).” (Compl.,
  Ex. 3, ECF No. 41, 85–86.) She highlights language identifying the overnight
  procedure as a “separate procedure” and, then, without support, explains that
  “[s]eparate procedure means the test is performed separately from any other
  procedure, such as [a spot check].” (Pl.’s Resp. at 14.) First, the exhibit does
  not support Watt’s position. Second, even if it did, Watt fails to provide any
  facts, as required, that would support, at a minimum, a finding that
  compliance with this guidance “is a condition for Government payment.” Space
  Coast, 94 F. Supp. 3d at 1259.
          Watt’s reliance on other Medicare guidance is similarly unavailing. First,
  the Court declines to take notice of the documents Watts refers to—which she
  has attached to her response brief. For the Court to consider documents
  beyond the face of the complaint, or attached thereto, the contents must be
  both undisputed and central to Watt’s claim. Fin. Sec. Assur., Inc. v. Stephens,
  Inc., 500 F.3d 1276, 1284 (11th Cir. 2007). While these documents—another
  Local Coverage Determination document (Pl.’s Resp., Ex. 4, ECF No. 74-4); and
  two chapters from the Medicare Claims Processing Manual (Pl.’s Resp., Ex. 5,
  ECF No. 74-5; Ex. 7, ECF No. 74-7)—may be undisputed, Watt has provided no
  support, or even argued, that they are central to her claims. Fin. Sec., 500 F.3d
  at 1284 (“Ordinarily, we do not consider anything beyond the face of the
  complaint and documents attached thereto when analyzing a motion to
  dismiss.”) Second, even if the Court were to consider them, once again, Watt
  fails to provide any facts that would support a finding that compliance with the
  guidance in these documents is a condition for Government payment.
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 14 of 17




          Watt also fails to provide facts or legal authority supporting her bald
  claim that the “spot check” test, when performed in conjunction with the
  overnight pulse oximetry test, is redundant and unnecessary. In short, Watt
  fails to state a claim under the False Claim Act based on VirtuOx’s providing or
  billing for “spot check” services.

     C. The complaint fails to allege a false claim based on VirtuOx’s selling
        and marketing a medical device for off-label use.
         In her complaint, Watt alleges VirtuOx is marketing and selling a medical
  device—a capnograph that tests oximetry and carbon dioxide levels—in
  violation of the Food, Drug, and Cosmetic Act. (Compl. ¶¶ 133–149.) In support
  of her claim, Watt says the capnograph is only approved by the Food and Drug
  Administration for use in a hospital environment, under the regular
  supervision of clinical personnel. (Id. ¶ 137.) Despite this limitation, however,
  she says VirtuOx is marketing and selling the device to durable medical
  equipment providers, for at-home use, without clinical supervision. (Id. ¶¶ 134,
  136, 140.) Watt says she does not believe VirtuOx has FDA clearance to use or
  promote the use of the device in this manner. (Id. ¶ 138.) Based on this FDCA
  violation, Watt argues any claims submitted as a result of VirtuOx’s off-label
  use or promotion of the device are false under the False Claims Act. The Court
  finds Watt’s allegations are insufficient.
         In order to be reimbursable, “a device must (1) have FDA approval/
  clearance, (2) be reasonable and necessary, and (3) meet any other pertinent
  regulations.” Dan Abrams Co. LLC v. Medtronic Inc., 850 F. App’x 508, 509 (9th
  Cir. 2021) (cleaned up). The parties do not dispute that the complaint
  sufficiently alleges the capnograph itself is FDA approved but that the at-home
  use of the device is off-label. Instead, the crux of Watt’s argument is that
  VirtuOx’s use, or marketed use, of the device is not reasonable and necessary
  simply by virtue of the fact that it is off-label. She provides no legal basis,
  however, for her conclusion. And, indeed, contrary to her position, “the federal
  government has recognized that doctors may use medical devices for off-label
  purposes as long as it is medically necessary and reasonable.” Id. (citing
  Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 350, (2001), for its
  recognition that “off[-]label usage of medical devices is an accepted and
  necessary corollary of the FDA’s mission to regulate in this area without
  directly interfering with the practice of medicine”) (cleaned up). Watt’s
  argument, then, that VirtuOx’s use or marketed use of the capnograph is not
  medically necessary and reasonable because it is off-label, fails. Simply put,
  “the federal government does not distinguish between on-label and off-label
  uses in determining whether to pay for medical devices.” Dan Abrams, 850 F.
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 15 of 17




  App’x at 509; see also U.S. Dep’t of Health & Hum. Serv. (HHS), Medicare
  Benefit Policy Manual, ch. 14 § 10, available at https://www.cms.gov/
  RegulationsandGuidance/Guidance/Manuals/Downloads/bp102c14.pdf
  (noting that Medicare reimburses for “[d]evices cleared by the FDA through the
  510(k) process”—not cleared uses of a device) (emphasis added).
        The complaint otherwise fails to present any factual allegations that
  would render VirtuOx’s claims, as to the capnographs, either legally or
  factually false.

     D. The complaint fails to allege a false claim based on a kickback
        scheme.
         In her complaint, Watt describes the process involved in measuring a
  patient’s overnight oxygen levels at-home. By way of review, first, a doctor
  writes a prescription for an overnight pulse oximetry study. (Compl. ¶ 151.)
  Ordinarily, the doctor faxes that prescription to a durable medical equipment
  company which then coordinates delivering a pulse oximeter to a patient’s
  home. (Id. ¶ 152–53.) Following the overnight measurements, the patient
  returns the pulse oximeter to the equipment company. (Id. ¶ 154.) The
  equipment company then downloads the data collected and subsequently
  electronically transmits that data to an independent diagnostic testing facility,
  like VirtuOx, for analysis. (Id. ¶ 155.) The testing facility is paid a fee by
  Medicare, or other payors, for that analysis. (Id. ¶ 157.) If it is determined that
  a patient qualifies for overnight oxygen therapy, based on the analysis of the
  data, the equipment company will provide the necessary devices and services
  for the treatment. (Id. ¶ 161.) Under the relevant Medicare guidelines, the
  equipment company is only reimbursed for the services related to the therapy—
  not the initial overnight pulse-oximetry study. (Id. ¶159–61.) VirtuOx gives
  various durable medical equipment companies free, or deeply discounted,
  pulse oximeters. (Id. ¶¶ 162, 182, 185.) In exchange, at least one equipment
  company uses VirtuOx exclusively for interpreting its patients’ oximetry data.
  (Id. ¶ 185.) VirtuOx has also offered other equipment companies free pulse
  oximeters in exchange for those companies’ funneling their data-interpretation
  work to VirtuOx. (Id. ¶¶ 182–184.) Reading these allegations in the light most
  favorable to Watt, the Court concludes Watt has sufficiently established, for the
  purposes of the Court’s analysis at this stage of the litigation, that VirtuOx is,
  indeed, giving something of value to at least one durable medical equipment
  company in exchange for that company’s agreeing to select VirtuOx to perform
  its data analysis. That alone, however, is not enough.
         In order to establish a violation of the federal Anti-Kickback Statute, a
  plaintiff must show the defendant offered or provided something of value in
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 16 of 17




  exchange for the referral of any service “for which payment may be made in
  whole or in part under a Federal health care program.” 42 U.S.C. §§ 1320a-
  7(b)(2)(A). Watt maintains that, based on VirtuOx’s participation in the
  kickback scheme, it “is knowingly submitting false claims to Medicare which
  were tainted by the kickbacks.” (Pl.’s Resp. at 18.) Conversely, in urging
  dismissal of Watt’s claim, VirtuOx points out, among other things, that Watt
  fails to identify any particular false claim that is actually linked to the kickback
  scheme. The Court agrees.
          As set forth above, Watt adequately describes VirtuOx’s providing
  something of value to at least one durable medical equipment company in
  exchange for that company’s referral of diagnostic services to VirtuOx. And,
  separately, Watt sufficiently alleges that VirtuOx has submitted claims to
  Medicare for performing that kind of diagnostic service for hundreds of
  thousands of patients over the relevant years. (E.g., Compl. ¶¶ 115, 119, 167.)
  Wholly missing, however, are any factual allegations connecting the two. In
  other words, no matter how favorably to Watt the Court construes the
  complaint, there is nothing from which the Court could infer that any of
  VirtuOx’s Medicare claims actually arose out of the kickback scheme. Because
  of this shortcoming, Watt fails to state a claim based the alleged kickback
  scheme and certainly fails far short of Rule 9(b)’s heightened pleading
  requirements. See Clausen, 290 F.3d at 1311–12 (granting dismissal of False
  Claims Act case where the plaintiff failed to “provide any factual basis for his
  conclusory statement[s] . . . that bills were submitted to the Government as a
  result of [the alleged] schemes) (citing U.S. ex rel. Butler v. Magellan Health
  Services, Inc., 101 F. Supp. 2d 1365, 1369 (M.D. Fla. 2000) for the proposition
  that a False Claims Act will be dismissed where a plaintiff “pleading a
  fraudulent scheme of conduct which may well be prohibited by law” fails to
  plead “any specific occurrences of a false claim”) (cleaned up).

     4. Conclusion
         While Watt has set forth facts showing that VirtuOx has violated
  Medicare guidance, as well as offered and provided incentives in exchange for
  referrals of service, she has failed to nudge her False Claims Act “claims across
  the line from conceivable to plausible.” Twombly, 550 U.S. at 570. Because
  Watt does not dispute VirtuOx’s position that Watt’s state claims implicate
  substantively similar requirements as the federal False Claims Act, those
  claims are dismissed as well. Furthermore, other than conclusory declarations
  that VirtuOx submitted false claims to the various state payors, Watt supplies
  no factual allegations that VirtuOx submitted any state claims at all, never
  mind false state claims, to support her other twenty-nine counts. Those
Case 0:19-cv-61084-RNS Document 82 Entered on FLSD Docket 08/31/2021 Page 17 of 17




  counts,then, are dismissed, for a failure to state a claim, on that basis as well.
  Accordingly, the Court grants VirtuOx’s motion (ECF No. 53), thus dismissing
  this case, in its entirety, for a failure to state a claim. Because the case is
  dismissed on the merits, under Rule 12(b)(6), the dismissal is with prejudice.
  See Wagner v. Daewoo Heavy Industries Am. Corp., 314 F.3d 541, 542 (11th
  Cir. 2002) (“A district court is not required to grant a plaintiff leave to amend
  his complaint sua sponte when the plaintiff, who is represented by counsel,
  never filed a motion to amend nor requested leave to amend before the district
  court.”); Avena v. Imperial Salon & Spa, Inc., 17-14179, 2018 WL 3239707, at
  *3 (11th Cir. July 3, 2018) (“[W]e’ve rejected the idea that a party can await a
  ruling on a motion to dismiss before filing a motion for leave to amend.”)
         The Court directs the Clerk to close this case. Any pending motions are
  denied as moot.
        Done and ordered in Miami, Florida on August 31, 2021.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
